       Case 4:20-cv-00421-BRW Document 50 Filed 02/12/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

CORJALON EVANS                                                                 PLAINTIFF

VS.                               4:20-CV-00421-BRW

DOMINIC BRUNER, et al.                                                      DEFENDANTS


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED, this 12th day of February, 2021.



                                                 Billy Roy Wilson____________________
                                                 UNITED STATES DISTRICT JUDGE
